UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-1429



SCOTT B. ALTIZER; J. RICHARD DREWERY; SUSAN A.
CAMPER,

                                                Plaintiffs - Appellants,

             versus


CITY OF ROANOKE,

                                                   Defendant - Appellee.



Appeal from the United States District Court for the Western
District ov Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-02-484-7)


Submitted:    October 3, 2003                 Decided:   October 22, 2003


Before WIDENER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry N. Grimes, TERRY N. GRIMES, ESQ., P.C., Roanoke, Virginia,
for Appellants. William M. Hackwork, Elizabeth K. Dillon, CITY OF
ROANOKE, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Scott B. Altizer, J. Richard Drewery, and Susan A. Camper

appeal the district court’s order granting summary judgment to

Defendant in this Title VII action alleging discriminatory failure

to promote.   We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.      See Altizer v. City of Roanoke, No. CA-02-484-7

(W.D. Va. Mary 21, 2003).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2